Exhibit 10.9

 

 

 

December 18, 2008

 

Mr. James L. Dolan,

 

Cablevision Systems Corporation,

 

 

1111 Stewart Avenue,

 

 

 

Bethpage, NY 11714.

 

Dear Jim:

 

Re:

Amendment to Employment Arrangements

 

This letter amends your employment arrangements with Cablevision Systems
Corporation (the “Company”).

 


1.                                      BACKGROUND


 

The Company and you had previously entered into an employment agreement dated
April 29, 2003 which was amended by letter dated March 2, 2005 (your “Employment
Agreement”). That letter made amendments intended to comply with Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”) which may impose an
additional tax on some of the existing benefits and rights to which you could
become entitled in connection with termination of employment or otherwise. Final
Regulations pursuant to Section 409A were promulgated in 2007, and unless we
amend those entitlements to comply with the Final Regulations before the end of
2008, such additional tax could apply.

 

The purpose of this letter is to restate and amend these entitlements further to
comply and to ensure the Company does not take any actions that would expose you
to the additional tax.

 


2.                                      GENERAL AMENDMENTS


 

To the extent you would otherwise be entitled to any payment that under this
Agreement, or any plan or arrangement of the Company or its affiliates,
constitutes “deferred compensation” subject to Section 409A and that if paid
during the six months beginning on the date of termination of your employment
would be subject to the Section 409A additional tax because you are a “specified
employee” (within the meaning of Section 409A and as determined by the Company),
(i) the payment will not be made to

 

--------------------------------------------------------------------------------


 

you and instead will be made to a trust in compliance with Rev. Proc. 92-64 (the
“Rabbi Trust”), and (ii) the payment, together with any earnings on it, will be
paid to you on the earlier of the six-month anniversary of your date of
termination or your death or disability (within the meaning of Section 409A);
provided, however, that no payment will be made to the Rabbi Trust if it would
be contrary to law or cause you to incur additional tax under Section 409A. 
Similarly, to the extent you would otherwise be entitled to any benefit (other
than a payment) during the six months beginning on termination of your
employment that would be subject to the Section 409A additional tax, the benefit
will be delayed and will begin being provided (together, if applicable, with an
adjustment to compensate you for the delay) on the earlier of the six-month
anniversary of your date of termination or your death or disability (within the
meaning of Section 409A).

 

In addition, any payment or benefit that is due or commences upon a termination
of your employment that represents a “deferral of compensation” within the
meaning of Section 409A shall be paid, commenced to be paid or provided to you
only upon a “separation from service” as defined in Treas. Reg. § 1.409A-1(h). 
In this regard, you and the Company agree in good faith to structure the
consulting agreement contemplated by your Employment Agreement, if applicable,
in a manner that would not delay the date that you are considered to have a
separation from service (while still preserving the economic benefits to you of
the arrangement).

 

To the extent any expense reimbursement is determined to be subject to
Section 409A, the amount of any such expenses eligible for reimbursement in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except under any lifetime limit applicable to expenses for
medical care), in no event shall any expenses be reimbursed after the last day
of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement be subject to
liquidation or exchange for another benefit.

 


3.                                      SPECIFIC EFFECT ON YOUR EMPLOYMENT
AGREEMENT


 

Without limiting the generality of this letter, Section 2 of this letter will
operate to delay some or all of the payments contemplated by items 1, 2 and 5 of
the tenth paragraph of your Employment Agreement.  Any such payments shall be
treated as separate payments for purposes of Section 409A.

 

In addition, notwithstanding anything to the contrary in your Employment
Agreement and for the avoidance of doubt, after termination of your employment
no stock options, conjunctive rights or awards shall be exercisable after the
end of their regularly scheduled term (as if you had not terminated).

 


4.                                      RABBI TRUST


 

The trustee of the Rabbi Trust will be with an institution selected by you and
reasonably acceptable to the Company.  You may negotiate such terms with the
trustee as are customary for such arrangements and reasonably acceptable to the
Company.  The Company will bear all costs related to the establishment and
operation of

 

2

--------------------------------------------------------------------------------


 

the Rabbi Trust, including your attorney’s fees.  The Company will establish the
Rabbi Trust as soon as practicable.  It is understood that the Rabbi Trust may
also be used for similar arrangements with other executives of the Company.

 


5.                                      OTHER ACTIONS


 

The Company will not take any action that would expose any payment or benefit to
you to the additional tax of Section 409A, unless (i) the Company is obligated
to take the action under agreement, plan or arrangement to which you are a
party, (ii) you request the action, (iii) the Company advises you in writing
that the action may result in the imposition of the additional tax and (iv) you
subsequently request the action in a writing that acknowledges you will be
responsible for any effect of the action under Section 409A.  The Company will
hold you harmless for any action it may take in violation of this paragraph,
including any attorney’s fees you may incur in enforcing your rights.

 

It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment, as amended by this
letter, comply with Section 409A.  If you or the Company believes, at any time,
that any of such benefit or right does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).

 


6.                                      GENERAL PROVISIONS


 

This letter will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that State.  Any claim or controversy under this letter will be an
“Employment Matter”, as defined in your Employment Agreement.  This letter may
not be amended or modified other than by a written agreement executed by the
parties or their respective successors and legal representatives.  References in
this letter to any statute or agreement are to the statute or agreement as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules, regulations or guidance promulgated under the
statute); references to any section or paragraph of any statute or agreement
include any successor section or paragraph.  It is the intention that this
letter not be construed more strictly with regard to you or the Company.

 

[The next page is the signature page.]

 

3

--------------------------------------------------------------------------------


 

 

CABLEVISION SYSTEMS CORPORATION

 

 

 

/s/ Charles F. Dolan

 

By: Charles F. Dolan

 

Title: Chairman

 

Accepted and agreed:

 

 

 

/s/ James L. Dolan

 

James L. Dolan

 

 

4

--------------------------------------------------------------------------------